REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Sayyarrodsari et al. (United States Patent Application Publication No. US 2022/0043431 A1), hereinafter “Sayyarrodsari” discloses an analytics modeling engine for performing control program utilization in an industrial automation environment.  In particular, an industrial device is disclosed which supports device-level data modeling that pre-models data stored in the device with known relationships, correlations, key variable identifiers, and other such metadata to assist higher-level analytic systems to more quickly and accurately converge to actionable insights relative to a defined business or analytic objective.  Data at the device level can be modeled according to modeling templates stored on the device that define relationships between items of device data for respective analytic goals (e.g., improvement of product quality, maximizing product throughput, optimizing energy consumption, etc.).  Sayyarrodsari  teaches that this device-level modeling data can be exposed to higher level systems for creation of analytic models that can be used to analyze data from the industrial device relative to desired business objectives (See Sayyarrodsari, Abstract).	More particularly, Sayyarrodsari teaches that industrial processes such as pumping, packaging, sorting, filling, distillation, and brewing follow patterns of behavior that are, to a degree, predictable and understood by system designers and operators.  People who have knowledge of specific sets of industrial machines and processes are known as domain experts.  Thus, one or more embodiments of the industrial analytic system described leverage this domain expertise to aggregate and model selected sets of industrial data as a function of the business output desired from the analytics, then feed this modeled industrial data to higher-level analytic systems for storage and AI analysis.  FIG. 2b is a flow diagram illustrating this general analytic approach.  Rather than collecting, storing, and analyzing all raw data available from an industrial enterprise (or unnecessarily large sets of this available data), as in the approach depicted in FIG. 2a, the approach of FIG. 2b begins with identification of the business value or outcome desired - e.g., minimizing downtime of a certain type of industrial machine, maximizing product output, optimizing energy efficiency, improving product quality, reducing emissions, etc. - and leverages domain experts’ knowledge of causality in industrial systems to select data sets relevant to the desired business outcome, and to contextualize and model the data in a manner that drives the desired business outcome.  The system then matches and applies appropriate analytics and data processing solutions to the modeled data.  Sayyarrodsari teaches that this approach can dramatically reduce the time-to-value of industrial data analytics relative to sifting through large sets of uncorrelated and unstructured industrial data (as in conventional big data analytics approaches).  As well, since the encoded domain expertise specifies the subset of available plant data known to be relevant to the desired business objective, Sayyarrodsari teaches that the system can reference this expertise to select and stream only the data items known to be relevant to the problem or business objective to be solved, reducing the amount of data storage required for industrial data analysis (See Sayyarrodsari, FIG. 2b, paragraph [0058]).
	DIMITRIADIS et al. (United States Patent Application Publication No. US 2022/0036178 A1), hereinafter “DIMITRIADIS” discloses a system and method for training a global model based on a plurality of data sets.  The global model is applied to each data set of the plurality of data sets and a plurality of gradients is generated based on that application.  At least one gradient quality metric is determined for each gradient of the plurality of gradients.  Based on the determined gradient quality metrics of the plurality of gradients, a plurality of weight factors is calculated.  The plurality of gradients is transformed into a plurality of weighted gradients based on the calculated plurality of weight factors and a global gradient is generated based on the plurality of weighted gradients.  The global model is updated based on the global gradient, wherein the updated global model, when applied to a data set, performs a task based on the data set and provides model output based on performing the task (See DIMITRIADIS, Abstract).	In particular, DIMITRIADIS teaches that the input to the training process from each data set (e.g., a gradient determined based on the data set) is dynamically weighted and combined with the inputs from all other data sets to update the global neural network model (Dynamic Gradient Aggregation (DGA)), such that data set inputs that will result in improving the model more significantly are weighted to have a larger effect when updating the model than data set inputs that will result in improving the model less significantly.  The described method and system automatically generate or obtain gradients associated with each training data set by applying the global model to each training data set.  Gradient quality metrics of each gradient are extracted or otherwise determined, and those gradient quality metrics are used to generate a weight factor associated with each gradient.  Each weight factor is used to transform the associated gradient into a weighted gradient and all of the weighted gradients are combined to form an aggregated global gradient, such that each gradient affects the resulting global gradient to a degree that is based on the weight factor of the gradient relative to the weight factors of the other gradients.  The global model is then updated using the global gradient, such that the resulting updated version of the global model is improved based on training processes performed with all the data sets (See DIMITRIADIS, paragraph [0013]).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of independent method claim 1, including receiving, by one or more processors, information associated with respective existing models from a plurality of clients; grouping, by the one or more processors, the respective existing models from the plurality of clients into domains based on the received information of the respective existing models; sending, by the one or more processors, a seed model to a first set of clients of the plurality of clients that correspond to existing models that are grouped into a first domain; receiving, by the one or more processors, confirmation of mapping feature data of the respective existing models of the first set of clients to a canonical schema of the seed model; sending, by the one or more processors, a base model with the canonical schema associated with the seed model, respectively, to the first set of clients; receiving, by the one or more processors, from the first set of clients, respectively, the base model that is trained by the feature data of the respective existing models of the first set of clients; and generating, by the one or more processors, an augmented model by federation of attributes from the received base models of the first set of clients, trained by the feature data of the respective existing models of the first set of clients.  Likewise, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of independent method claim 8, including receiving, by one or more processors, an assignment of a domain for an existing model of a model type; receiving, by the one or more processors, a seed model that includes a canonical schema associated with the domain of the existing model; training, by the one or more processors, the seed model by generating a feature mapper that maps private feature data of the existing model to the canonical schema of the seed model; confirming, by the one or more processors, completion of mapping of the private feature data of the existing model to the canonical schema of the seed model; receiving, by the one or more processors, a base model including the canonical schema of the seed model; training, by the one or more processors, the base model by applying the private feature data of the existing model to the canonical schema of inputs by use of the feature mapper; sending, by the one or more processors, the base model that is trained to a model augmentation service, wherein the model augmentation service generates an augmented model by applying federated learning to a plurality of received base models; and prepending, by the one or more processors, the feature mapper to the augmented base model received from the model augmentation service, wherein the private feature data of the existing model is applied to the feature mapper.	Independent claim 13 is directed to a “system” claim that recites limitations substantially as described in “method” claim 1, but is narrower in scope than independent claim 1, as independent claim 13 contains additional features than method claim 1; therefore, it is also allowed.
	Dependent claims 2-7, 9-12 and 14-20 further limit the allowed independent claims 1, 8 and 13, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441